Citation Nr: 0103173	
Decision Date: 02/01/01    Archive Date: 02/14/01

DOCKET NO.  99-21 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for left supraorbital area laceration scar 
residuals.  

2.  Entitlement to service connection for bilateral hearing 
loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to a permanent and total disability rating 
for pension purposes.  



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from September 1971 to 
February 1973.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 1999 rating 
decision of the St. Petersburg, Florida, Regional Office (RO) 
which determined that new and material evidence had not been 
submitted to reopen the veteran's claim of entitlement to 
service connection for left supraorbital area laceration scar 
residuals; determined that the veteran had not submitted 
well-grounded claims of entitlement to service connection for 
both bilateral hearing loss disability and tinnitus; denied 
those claims; and denied a permanent and total disability 
rating for pension purposes.  The veteran has represented 
himself throughout this appeal.   


FINDINGS OF FACT

1.  In July 1973, the Department of Veterans Affairs denied 
service connection for left supraorbital laceration scar 
residuals.  The veteran was informed in writing of the 
adverse decision and his appellate rights in July 1973.  He 
did not submit a notice of disagreement with the decision.  

2.  The documentation submitted since the July 1973 rating 
decision is relevant and probative of the issue at hand.  


CONCLUSION OF LAW

New and material evidence sufficient to reopen the veteran's 
claim for service connection for left supraorbital area 
laceration scar residuals has been presented.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 38 
U.S.C. § 5107); 38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 
C.F.R. §§ 3.156, 20.302, 20.1103 (2000).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of a veteran's claim and the 
subsequent filing of a timely substantive appeal, a rating 
determination is final.  38 U.S.C.A. §§ 5108, 7105 (West 
1991); 38 C.F.R. §§ 20.302, 20.1103 (2000).  In reviewing an 
application to reopen a veteran's claim of entitlement to 
service connection, the Department of Veterans Affairs (VA) 
must initially determine whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) (2000) 
in order to have the prior final claim reopened under 38 
U.S.C.A. § 5108 (West 1991).  If new and material evidence 
has been presented, the VA may then proceed to evaluate the 
merits of the claim after ensuring that its duty to assist 
the veteran has been fulfilled.  Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995).  


I.  Prior Final RO Decision

In July 1973, the VA denied service connection for left 
supraorbital area laceration scar residuals as the claimed 
disorder was neither identified during active service nor at 
the veteran's December 1972 physical examination for service 
separation.  In July 1973, the veteran was informed in 
writing of the adverse decision and his appellate rights.  He 
did not submit a notice of disagreement with the decision.  

The evidence upon which the VA formulated its July 1973 
rating decision may be briefly summarized.  The veteran's 
service medical records make no reference to left 
supraorbital area laceration scar residuals or a head trauma.  
In his February 1973 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran advanced that 
service connection was warranted for severe laceration 
residuals over his right eye which resulted in facial 
disfigurement.  He clarified that the injury was occurred in 
May 1972.  



II.  New and Material Evidence 

Title 38 of the Code of Federal Regulations (2000) states, in 
pertinent part, that:

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated on what constitutes "new and material 
evidence."  New evidence is not that which is cumulative of 
other evidence already present in the record.  In determining 
whether new and material evidence has been submitted, the 
Board must consider the specific reasons for the prior 
denial.  Evans v. Brown, 9 Vet. App 273, 283 (1996).  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence submitted since the July 1973 rating decision 
denying service connection for left supraorbital laceration 
scar residuals consists of VA clinical and examination 
documentation and written statements from the veteran.  In 
his November 1998 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the veteran advanced that he had 
sustained a head injury when he was knocked unconscious while 
on a tank.  The report of an April 1999 VA examination for 
compensation purposes conveys that the veteran reported 
having been struck in the head by a tank engine.  On 
examination, the veteran exhibited a three and one-half 
centimeter-long raised scar in the left supraorbital area.  
The veteran was diagnosed with left supraorbital area 
laceration residuals.  The veteran's written statements and 
the report of the April 1999 VA examination for compensation 
purposes constitute new and material evidence sufficient to 
reopen the veteran's claim of entitlement to service 
connection for left supraorbital laceration scar residuals.  

Stated differently, at the time of the 1973 decision, there 
was no medical evidence of current disability.  There was no 
post service medical evidence of a scar and the December 1972 
separation examination disclosed that the head, face and neck 
were normal.  Since that determination, the 1999 VA 
examination disclosed residuals of a laceration.  Based on 
the facts that previously existed, the addition of evidence 
of current disability, when none previously existed, is new 
and material.


ORDER

The veteran's application to reopen his claim of entitlement 
to service connection for left supraorbital laceration scar 
residuals is granted.  


REMAND

In light of its reopening above, the veteran's claim of 
entitlement to service connection for left supraorbital 
laceration scar residuals is to be determined following a de 
novo review of the entire record.  The Board observes further 
that the RO denied the veteran's claims of entitlement to 
service connection for bilateral hearing loss disability and 
tinnitus upon its determination that the veteran had not 
submitted well-grounded claims.  The statutes governing the 
adjudication of claims for VA benefits have recently been 
amended so as to remove the requirement of the submission of 
a well-grounded claim.  The amended statutes direct that, 
upon receipt of a complete or substantially complete 
application, the VA shall notify the veteran and his 
accredited representative of any information and any medical 
or lay evidence not previously provided to the VA that is 
necessary to substantiate his claim.  The VA shall make 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 
114 Stat. 2096, 2096-2099 (2000) (to be codified as amended 
at 38 U.S.C. §§ 5103, 5103A, 5107).  The veteran's claims for 
service connection has not been considered under the amended 
statutes.  Therefore, the claims must be returned to the RO.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In his multiple claims for service connection, the veteran 
advanced that he was treated for a head injury and an 
associated loss of consciousness at the Fulda, Germany, 
United States Army dispensary in May and June 1972.  Service 
medical records from the identified military medical facility 
have not been incorporated into the record.  When a veteran 
identifies clinical treatment associated with specific 
military facilities, the VA has a duty to either undertake an 
exhaustive record search or explain why such action is not 
justified.  Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992).  

In his November 1998 Veteran's Application for Compensation 
or Pension (VA Form 21-526), the veteran reported that he had 
applied for Social Security Administration (SSA) disability 
benefits.  A June 1999 VA treatment record also notes that 
the veteran had applied for SSA disability benefits.  
Documentation of the veteran's SSA award of disability 
benefits, if any, and the evidence considered by the SSA in 
granting or denying the veteran's claim is not of record.  
The Court has clarified that the VA's duty to assist the 
veteran includes an obligation to obtain the records from the 
SSA.  Masors v. Derwinski, 2 Vet. App. 181, 187-188 (1992).  

In reviewing the claims file, the Board observes that the 
record includes some VA clinical documentation.  Several VA 
treatment summaries of record reflect that the veteran was 
seen on numerous occasions between February and December 1999 
at the Orlando, Florida, VA Outpatient Clinic.  The actual 
clinical documentation associated with such treatment has not 
been incorporated into the record.  In reviewing a similar 
factual scenario, the Court has held that the VA should 
obtain all relevant VA treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his left supraorbital 
laceration scar residuals, bilateral 
hearing loss disability, tinnitus, and 
other chronic disabilities including the 
names and addresses of all treating 
health care providers.  Upon receipt of 
the requested information and the 
appropriate releases, the RO should 
contact all identified health care 
providers and request that they forward 
copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.  

2.  The RO should request that a search 
be made of the records of the Fulda, 
Germany, Army dispensary for any 
documentation pertaining to treatment of 
the veteran.  All material produced by 
the requested search should be 
incorporated into the record.  

3.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the Orlando, 
Florida, VA Outpatient Clinic, be 
forwarded for incorporation into the 
record.  

4.  The RO should contact the SSA and 
request that it provide both 
documentation of the veteran's current 
disability benefits, if any, and copies 
of all records developed in association 
with the award of such benefits.  

5.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) are completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  For further guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer 
to VBA Fast Letter 00-87 (November 17, 
2000), as well as any pertinent formal or 
informal guidance that is subsequently 
provided by the VA, including, among 
others things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
should be considered.  

6.  The RO should then readjudicate the 
veteran's claims of entitlement to both 
service connection for left supraorbital 
laceration scar residuals, bilateral 
hearing loss disability, and tinnitus and 
a permanent and total disability rating 
for pension purposes.  

7.  The veteran is placed on notice that 
he has an obligation to submit all 
relevant supporting evidence in his 
possession or which he may obtain to the 
RO for incorporation into the record.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 2000) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn from it regarding the final 
disposition of the veteran's claims.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

